Nott, J.,
delivered the opinion of the court:
In September, 1864, Messrs. Irwin and Hardee, the owners of a mass of cotton consisting of thirty-two bales, presented the same as a gift, without consideration, to the claimant. A transfer of the cotton was made upon the books of the firm, and a warehouse receipt was given to the claimant by them, describing the cotton specifically, and stating it as received from him on storage. It remained subject to his order until the capture of Savannah, and was then reported by him as his property to the quartermaster.
The only point suggested by the defendants is, that the title did not pass, and that the claimant did not become the owner within the intent aud meaning of the Abandoned, or captured property Act.
We think the point cannot be sustained. A gift inter vivos, by one competent to give property which he has a right to give to one competent to receive it, completed by transfer of possession, draws to it, in the absence of fraud upon creditors, the consequences of an executed contract. In this case there are no third persons interested. There is no creditor averring that the transfer was made to defraud him. The parties who made the gift do not question the transaction, and the Government is the trustee not for one more than the other, but for whom it may concern.
The judgment of the court is that the claimant recover the proceeds in the Treasury of thirty-two bales of sea-island cotton, captured in Savannah, being $231.79 per bale, amounting in the aggregate to $7,417.28.